         Case 2:08-cr-00758-TC Document 1757 Filed 05/06/20 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
J. DREW YEATES, Assistant United States Attorney (#9811)
STEPHEN L. NELSON, Assistant United States Attorney (#9547)
RYAN D. TENNEY, Assistant United States Attorney (#9866)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                      IN THE UNITED STATES DISTRICT COURT

                       DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,                    :               Case No. 2:08-cr-00758

                     Plaintiff,              :

       vs.                                   :            SUPPLEMENTAL BRIEFING

KEPA MAUMAU,                                 :

                     Defendant.              :                 Judge Tena Campbell



       This Court has asked for supplemental briefing on whether it has “authority to go

below a minimum/mandatory sentence with particular attention being paid to the question of

stacking.”

       As set forth in the United States’ memorandum in opposition to the 3582 motion, the

United States maintains that a district court’s concerns about the length of a mandatory

minimum sentence do not qualify as an “extraordinary and compelling reason” that justifies

granting compassionate release. Because of that position—which the United States still

preserves and maintains here—the United States’ view is that this Court is bound by all of
         Case 2:08-cr-00758-TC Document 1757 Filed 05/06/20 Page 2 of 2



the mandatory minimum sentences that were in effect at the time of Maumau’s sentence.

       However, as to the broader legal question raised by this Court, the United States’

position is that, if a case is properly subject to sentence modification under the 3582

compassionate release statute (i.e., it involves a defendant who actually meets one of the

specific criteria set forth in the applicable policy statement from the Sentencing

Commission), then at that point, the mandatory minimum sentences that previously applied

to that defendant would no longer apply, and the court would then be entitled to fashion a

new sentence that is consistent with both the purposes of the identified compassionate release

criterion and the 3553 factors as a whole.

       RESPECTFULLY SUBMITTED May 6, 2020.

                                             JOHN W. HUBER
                                             United States Attorney

                                             /S/ J. Drew Yeates
                                             J. DREW YEATES
                                             Assistant United States Attorney

                                             /s/ Stephen L. Nelson
                                             STEPHEN L. NELSON
                                             Assistant United States Attorney

                                             /s/ Ryan D. Tenney
                                             RYAN D. TENNEY
                                             Assistant United States Attorney




                                               2
